Plaintiff, employed as a flagman by a construction company, was stationed at the junction of a State highway and Clark street in the village of Bedford, Westchester county. The highway, with a barrier partly across it, was temporarily closed for repairs, and it was plaintiff’s duty to deflect traffic from it and into Clark street. While thus engaged he was struck by an automobile owned by defendant William Ewing and driven by defendant William Ewing, Jr., his son, and received severe bodily injury. From the judgment entered in his favor, in amount $32,145.50, defendants appeal. Judgment reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $25,000 the amount of the verdict rendered in his favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict was excessive. Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ., concur.